Citation Nr: 0331290	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  99-02 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from September 1984 
to September 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefit sought on 
appeal.  In December 2002, this appeal was permanently 
transferred to the RO in Los Angeles, California, where the 
veteran currently resides.

In May 2003, the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge.  The veteran's 
representative was not present at the hearing, but the 
veteran elected to proceed with the hearing without a 
representative.  A transcript of the hearing is in the claims 
file.  At the hearing, the veteran raised a claim for 
entitlement to service connection for tinnitus.  That issue 
has not been prepared for appellate review, and is referred 
back to the RO for appropriate action.  


REMAND

This appeal arises out of the veteran's claim that he 
currently has hearing loss in his left ear, which is directly 
related to his active service.  Upon a preliminary review of 
the claims file, the Board finds that further development 
must be undertaken in this appeal prior to proceeding with 
appellate disposition.  

The veteran filed a claim for service connection for left ear 
hearing loss in December 1997.  On his application, he 
indicated that his hearing loss began in 1987.  In an 
attachment to his application, he reported that he served as 
an artillery officer from September 1984 to September 1989, 
during which time he was exposed to loud gunfire.  He 
indicated that he sought treatment in 1987, when he began to 
experience a hearing loss.  The veteran's service medical 
records contain an audiogram dated in September 1988, on 
which it was noted that the veteran was routinely exposed to 
hazardous noise.  The veteran's service separation 
examination, dated in September 1990, indicates that his left 
ear manifested 70 decibels at 1000 Hertz, 60 decibels at 2000 
Hertz, -5 decibels at 3000 Hertz, and 
-10 decibels at 4000 Hertz.  

At the May 2003 hearing, the veteran testified that he had 
not seen any private doctors for treatment, and that he had 
only seen a VA doctor for a physical.  The claims file 
contains VA treatment records dated in August 1999 and July 
2001, but the records do not reflect treatment or examination 
for hearing loss.  The veteran was not afforded a VA 
examination in this case to determine whether he currently 
has hearing loss that may be associated with his active 
service.  The Board finds that such an examination would be 
helpful to ascertain the presence of any current hearing 
loss, and whether it is related to service.

In addition to the foregoing, the Board notes that a 
significant change in the law took place during the pendency 
of this appeal.  On November 9, 2000, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was enacted, which is presently 
codified in part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Under 38 U.S.C.A. 
§ 5103A, the VCAA provides that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See also Paralyzed Veterans of 
America. v. Principi, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003). 

In September 2001, the RO sent the veteran a letter informing 
him of the VCAA and its impact on his appeal.  However, that 
letter was returned to the RO as undeliverable.  It appears 
that the RO learned the veteran's new address in December 
2002, but the VCAA letter was not resent.  As such, the 
veteran has not been informed of the impact of the VCAA on 
his appeal, including what evidence he should submit and what 
evidence VA would assist him in obtaining.  See Quartuccio, 
supra.  

Therefore, in light of the foregoing, this appeal is REMANDED 
to the RO for the following:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied, 
and that the notice is in accordance with 
the decision of the United States Court 
of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

2.  As part of the duty to assist, the RO 
should schedule the veteran for a VA 
audiology examination to examine the 
veteran's left ear hearing loss.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Any and all tests deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
comment on the presence of hearing loss 
in the veteran's left ear, if any, and to 
record the auditory thresholds in the 
frequencies 1000, 2000, 3000, and 4000 
Hertz, as well as the speech recognition 
scores using the Maryland CNC Test.  If 
the veteran currently has left ear 
hearing loss, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater) that the veteran's current left 
ear hearing loss is causally related to 
an incident of his active military 
service.  The examiner is requested to 
provide an opinion for any conclusions 
reached.  

3.  After all required notification and 
development has been completed, the RO 
should again review the issue currently 
on appeal, on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	
                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


